DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP08-307088) in view of Okada et al (US 2007/0212536) and Chun et al (US 9,168,777).
Reclaim 1, Fuji discloses an electromagnetic-wave absorbing sheet having flexibility and light transmittance, comprising an electric resistance film (1), a dielectric layer (2) and an electromagnetic- wave shielding layer (3) that each have light transmittance and that are stacked sequentially (Fig 1), the shielding layer is constituted by a conductive mesh or grid (mesh [0060], wherein the electric resistance film is formed of a conductive organic polymer (plastic film, metallic oxide)[claim 5][0041], and the electromagnetic-wave shielding layer has an aperture (mesh)[O060], but does not disclose the shielding layer having pitch of 50-170 um and the aperture ratio of 35% or more and 75% or less and the conductive mesh or conductive grid contains horizontally and vertically arranged metal wires having linear intersections.



The teaching as discussed above does not disclose wherein the electromagnetic-wave shielding layer is formed of a conductive woven mesh (re claim 2).
Okada et al teach the use of aperture ratio of 75% [0067] for having excellent transparency [0007] and less and a conductive mesh or conductive grid [0060] contains horizontally and vertically arranged metal wires having linear intersections (Figs 1, 4), wherein the electromagnetic-wave shielding layer is formed of a conductive woven mesh [0060]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mesh of Fuji by employing the conductive mesh with linear intersection and the aperture ratio of 75% for having excellent see- through property.
Chun et al teach the use of the shielding layer having pitch of 50-170 um (col. 4, lines 25-30). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mesh of Fuji by employing the pitch of 50-170 um for forming a fine pattern.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JPO8-307088) in view of Okada et al (US 2007/0212536) and Chun et al (US 9,168,777) as applied to claim 1 above, and further in view of CN109754949.
CN109754949 teach the use of a surface electric resistance of the electromagnetic-wave shielding layer is 0.3 ohm/sq or less (0.2. omega, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the 0.2 omega for the shielding layer of Fuji for having high electrical conductivity.

4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JPO8-307088) in view of Okada et al (US 2007/0212536) and Chun et al (US 9,168,777) as applied to claim 1 above, and further in view of Nobuta et al (US 2013/0163150).
The teaching as discussed above does not disclose wherein the electric resistance film contains poly(3,4-ethylenedioxythiophene)(re claim 4), wherein the electric resistance film further contains polystyrene sulfonic acid and polyvinylidene fluoride (re claim 5), wherein the electric resistance film further contains water-soluble polyester (re claim 6).
Nobuta et al teach the use of conductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (watersoluble polyester) and polyvinylidene flouride [0032], [0034], [0043], It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the material for the electric resistance film for intended use.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JPO8-307088) in view of Okada et al (US 2007/0212536) and Chun et al (US 9,168,777) as applied to claim 1 above, and further in view of Janis (US 2010/0090879).
The teaching as discussed above does not disclose a surface electric resistance of the electric resistance film is in a range from -15% to +20% with respect to a vacuum impedance, (re claim 9).
Janis teach the use of the resistance sheet with a surface resistance of vacuum impedance [0002], It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the vacuum impedance for the electric resistance film of Fuji for minimizing reflection.



Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant argues (1) that the prior art fails to disclose the conductive mesh or conductive grid contains horizontally and vertically arranged metal wires having linear intersections.
With respect to (1), Okada et al teach the use of a conductive mesh or conductive grid [0060] contains horizontally and vertically arranged metal wires having linear intersections (Figs 1, 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847